IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-88,770-01 & WR-88,770-02


                    EX PARTE JAVARUSE RAYMONE HARDY, Applicant


                    ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                        CAUSE NOS. W13-14092-I(A) & W13-14121-I(A)
                    IN THE CRIMINAL DISTRICT COURT NUMBER TWO
                                FROM DALLAS COUNTY


       Per curiam. KELLER , P.J., and KEASLER , YEARY , and KEEL, JJ., dissent.


                                          OPINION

       The prior opinion is withdrawn. Pursuant to the provisions of Article 11.07 of the Texas

Code of Criminal Procedure, the clerk of the trial court transmitted to this Court these applications

for writs of habeas corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).

Applicant was convicted of two counts of aggravated robbery and sentenced to twenty-four years’

imprisonment in each cause. The Eighth Court of Appeals affirmed his convictions. Hardy v. State,

Nos. 08-14-00044-CR and 08-14-00045-CR (Tex. App.—El Paso Feb. 14, 2015) (not designated

for publication).

       Applicant contends that his trial counsel rendered ineffective assistance because he failed to
                                                                                                  2

investigate and present mitigating evidence, specifically not calling favorable witnesses to testify

during sentencing in these cases.

       The trial court has determined that trial counsel’s performance was deficient and that such

deficient performance prejudiced Applicant. Relief is granted. The sentences in Cause Nos. F13-

14092-I and F13-14121-I in the Criminal District Court Number Two of Dallas County are set aside,

and Applicant is remanded to the custody of the Sheriff of Dallas County for a new punishment

hearing. The trial court shall issue any necessary bench warrant within 10 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 5, 2020
Do not publish